942 F.2d 793
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PACIFIC MARINE INSURANCE COMPANY, Plaintiff-Appellee,v.Walter E. CLARK, et al., Defendants,andChristopher Fulton, Defendant-intervenor-Appellant.
No. 89-35172.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 22, 1991.Decided Sept. 5, 1991.

Before TANG, REINHARDT and RYMER, Circuit Judges.
MEMORANDUM*
Because appellee Pacific Marine Insurance Company has approved the claim of appellant Fulton, this appeal is moot.   Accordingly, we vacate the judgment of the district court and remand with a direction to dismiss.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).
VACATED and REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3